ORDER
PER CURIAM:
Following a bench trial, appellant Lawrence Frazee was found guilty of robbery in the first degree in the Circuit Court of Clay County. The court sentenced Frazee to twenty-five years’ imprisonment, to run concurrently to another felony sentence he was then serving. Frazee filed a motion for post-conviction relief under Supreme Court Rule 29.15. The circuit court denied Frazee’s motion following an evidentiary hearing. Frazee appeals. He argues that his trial counsel was ineffective for failing to call mental health professionals to testify as mitigation witnesses during the sentencing phase of Frazee’s trial. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).